Citation Nr: 1712200	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Saint Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

As the record shows multiple psychiatric diagnoses in addition to PTSD, the claim of service connection for a psychiatric disorder was recharacterized as acquired psychiatric disorder to encompass any psychiatric disorder shown however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2012).  


FINDING OF FACT

It is reasonably shown that the Veteran's acquired psychiatric disorder began in service and has persisted ever since. 


CONCLUSION OF LAW

Service connection for acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

II. Service Connection

Legal Criteria:

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for an acquired psychiatric disorder.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
Is this 
Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background:

In September 2007, the Veteran submitted a private opinion from a psychologist who diagnosed the Veteran with posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, and depressive disorder.  The psychologist detailed the medical and military history of the Veteran, noting that he described several violent incidents that occurred while he was stationed in Vietnam.  She noted that the Veteran reported experiencing his variable symptoms of depression since 1966, the year after his military service in Vietnam.  She opined that the symptoms the Veteran experienced from his psychiatric disabilities were "service-connected and severe."  

In August 2008, personnel records revealed that the Veteran was exposed to mortar fire while he was stationed at Phan Rang, in Vietnam. 

In a September 2008 VA examination, the Veteran was diagnosed with depressive disorder and alcohol dependence, but was not diagnosed with PTSD.  The examiner stated that he believed that the previous private diagnosis of PTSD was speculative because it was not based on testing or interview scales.  The examiner explained that "CAPS was not significant for PTSD" and the Mississippi scale was invalid because it was "inconsistent with the interview," so no PTSD diagnosis was given.  
In August 2011, the Board recharacterized the claim as service connection for an acquired psychiatric disorder and remanded the case to determine what psychiatric disorders the Veteran suffered from and to determine if the Veteran's diagnosed depressive disorder was service-connected. 

In August 2011 VA examination, the examiner opined that the Veteran did not have a diagnosis of any mental disorder that conformed to the DSM-IV criteria.  The examiner explained that no diagnosis could be provided because there were "unreliable/inconsistent results based on structured and interview assessment used to detect malingering. Thus it would resort to mere speculation to opine as to whether the symptoms reported are related to his in-service stressor."  The examiner additionally noted that there were discrepancies in the stressors the Veteran reported in that examination as compared to what he had reported during previous treatment. For example, while the Veteran had previously reported witnessing the death of a friend, he failed to mention this event, but instead discussed witnessing a monk set himself on fire.  Despite these discrepancies, the examiner noted that treatment records showed that the Veteran had diagnoses of (and was being treated for) PTSD/anxiety disorder, depressive disorder, and personality disorder. 

VA treatment records from August 2011 to March 2012 describe treatment of the Veteran's PTSD and depressive symptoms.  The records note that the Veteran sought treatment for his psychiatric symptoms including nightmares four to five times a week, fluctuating depression, and ideas of suicide. 

In June 2014, the Board noted that, while the previous VA examination provided no diagnosis because of potential malingering, a new examination was nevertheless necessary to determine the cause of the diagnosed depressive disorder.  The Board also noted that despite previous examinations ruling out a diagnosis of PTSD, the Veteran continued to receive treatment for the disorder and therefore ordered that the new examination assess whether the Veteran had a current PTSD diagnosis. 

In July 2014 VA examination, the examiner did not address the cause of the depressive disorder.  Instead, the examiner noted that the Veteran was administered a test that was "specifically standardized on a sample of veterans applying for financial remuneration for a claim of disability resulting from PTSD and the results from the test suggested that the Veteran was feigning PTSD symptoms."  The examiner reported that, based on these results, he could not assign a diagnosis of PTSD, depressive disorder, or another mental disorder.  However, the examiner noted that "this does not mean, however, that the veteran does not meet the criteria for PTSD or another mental disorder.  It does mean that because the Veteran was not cooperative with this exam[ination,] the undersigned was unable to determine whether any specific symptom was legitimate or feigned."  

In November 2014 statement, the Veteran asserted that the July 2014 examination was biased and inadequate.  He reported that he did not understand portions of the examination and that the examiner was sarcastic when interviewing the Veteran and unhelpful when the Veteran was struggling to understand the questions.  In response to the previous examiners' reports that the Veteran provided contradictory statements regarding traumatic experiences in service, the Veteran wrote "I saw my buddy, John get hit by a mortar round . . . .  I have flashbacks of this incident."

In January 2015 VA opinion, the Veteran's VA counseling therapist noted that the Veteran had been treated for PTSD related to his combat experience in Vietnam since 2010.  He noted that the Veteran witnessed casualties while in service and suffered from weekly nightmares, daily intrusive recollections, and periods of fluctuating depression.  The therapist opined that the Veteran's PTSD was "directly related to his combat experiences in Vietnam." 

In April 2016, the Board remanded the case to secure additional treatment records and to again determine the cause of the Veteran's diagnosed depressive disorder, which had not been addressed in previous examinations.  

In a May 2016 VA examination, the Veteran was diagnosed with depression with anxious distress.  The examiner opined that depression with anxious distress was less likely than not related to the Veteran's service, explaining that there was no evidence of depressive symptoms in service and that the Veteran did not seek mental health services until several years after Vietnam.  The examiner also opined that the Veteran's symptoms did not meet the DSM-5 diagnostic criteria for PTSD.  

In August 2016, a VA physician noted that previous VA examinations and treatment records contained many inconsistences in the Veteran's psychiatric diagnoses, but opined that the Veteran's symptoms were consistent with depression and anxious distress.  The examiner opined that because there was no objective evidence that these symptoms had their onset during active duty and because the Veteran did not seek mental health treatment for several years after service, the acquired psychiatric disorder was not related to service.  

Analysis and Conclusion: 

The Board has weighed the conflicting evidence and finds that entitlement to service connection is warranted in this case.  VA and private medical records show the Veteran has been diagnosed with and treated for an acquired psychiatric disorder, including, but not limited to, depressive disorder and PTSD.  In addition, multiple VA examinations and treatment also reflect that the Veteran currently suffers from an acquired psychiatric disorder.  Accordingly, the first element of service connection (a current disability) is established.

As noted above, the Veteran was exposed to mortar fire while he was stationed at Phan Rang, in Vietnam; thus, the second element of service connection (an in-service event or injury) is also established.

As to the third element (a causal link between the current disability and the in-service event or injury) both private and VA psychologists have provided positive opinions that the Veteran's acquired psychiatric disorder relate to his service in Vietnam; however, there are also medical opinions against the claim, requiring the Board to weigh the conflicting evidence.

The September 2007 private opinion and January 2015 VA therapist opinion both opined that the Veteran's psychiatric symptoms are caused by and relate to the Veteran's experiences in service.  The September 2007 opinion provided a detailed mental health history of the Veteran, noting that the Veteran reported experiencing depressive symptoms one year after his time in service.  The psychologist noted that the Veteran experiences recurrent intrusive thoughts in relation to his military experiences and opined that these psychiatric symptoms "are service-connected and severe."  This opinion is assigned significant probative weight, in part because it is based on an accurate factual premise and explained its conclusions.  See Owens v. Brown, 7 Vet.App. 429, 433 (1995) (explaining that the Board does not err when it favors opinion of one medical expert over that of another, as long as it provides adequate reasons or bases for doing so). 

The January 2015 VA therapist opinion was drafted by a counseling therapist who had treated the Veteran for several years and opined that his psychiatric condition was "combat zone related."  The opinion noted that the Veteran's symptoms related to his experiences in service and included daily intrusive recollections, emotional detachment, and fluctuating depression.  Based on the Veteran's treatment, the therapist opined that the Veteran's PTSD was "directly related to his combat experiences in Vietnam."  This opinion is also assigned significant probative weight because it is based on a familiarity with the Veteran's history and provided a clear rationale for the opinion.

In contrast, the August 2011 and July 2014 VA examinations concluded that no diagnosis could be provided, on the basis of potential malingering.  However, the Veteran has reported potential inadequacies that render these examination reports less probative than the positive opinions noted above.  For example, the Veteran reported that the July 2014 examiner stated that he was there to "help the government" and not the Veteran.  The Veteran reported that when he did not understand portions of the examination, the examiner was unhelpful.  Furthermore, the August 2011 examiner questioned the Veteran's credibility apparently because the Veteran failed to mention the in-service incidents as he had during previous treatment and examination.  However, the record indicates that the Veteran suffered numerous traumatic in-service experiences, so the fact that he did not reiterate identical information at each examination is not dispositive evidence impugning his credibility.  [The Board notes that the Veteran's personnel records corroborate at least one of the traumatic experiences he reported, supporting the finding that the Veteran is credible and supporting the assignment of less probative value to the negative medical opinions.]  

Finally, the August 2016 VA physician opined that the diagnosed depression was not related to service because the Veteran did not report any mental health symptoms in service and further did not seek mental health treatment for several years after service.  But the Board notes that the rationale did not include the fact that the Veteran had multiple psychiatric symptoms as soon as he left Vietnam.  The record shows that the Veteran reported to multiple psychologists that his symptoms of depression began one year after he left Vietnam.  The record also shows that the Veteran drank heavily after his time in Vietnam, apparently using alcohol to cope with his depressive symptoms.  Because the August 2016 opinion did not address the reported mental history of the Veteran after service, the Board cannot assign significant probative weight to this opinion. 

The Board finds that the evidence as to a causal linkage between the current disability and the Veteran's military service is at least in equipoise and that the third element of service connection is established.  Accordingly, entitlement to service connection is warranted in this case.


ORDER

Service connection for an acquired psychiatric disorder is granted. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


